March 4, 2011 Mr. John Reynolds Assistant Director Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549 Re: National Beverage Corp. Annual Report on Form 10-K for the Fiscal Year Ended May 1, 2010 And Documents Incorporated by Reference Filed July 15, 2010 File No. 001-14170 Dear Mr. Reynolds: National Beverage Corp. intends to provide its written response to your comment letter no later than Friday, March 11, 2011. If you have any questions, please contact me via e-mail at dmccoy@nationalbeverage.com or via telephone at (954) 581-0922. Very truly yours, /s/ Dean A. McCoy Dean A. McCoy Senior Vice President and Chief Accounting Officer
